Chief Judge Breitel and Jones and Wachtler, JJ.
(concurring). We concur in result for the reasons stated in People v Lam Lek Chong (45 NY2d 64, decided herewith) with respect to the nature of the so-called "agency defense”. We do not believe that it is useful or desirable to characterize the agency defense in more precise terms. Essentially, the defense is one submitted to the jury for assessment on broad grounds not susceptible of meticulous definition. If the defense were susceptible of meticulous definition it would limit the jury’s perspective in determining whether the defendant was an independently culpable actor in the making of the sale rather than an abettor of the buyer in effecting the purchase. Worse, it would clutter a court’s charge with multifarious "ifs”, "ands”, and "huts”, confusing the jury and making likely, to no substantial interest in achieving justice, error-prone charges by the most conscientious and able of Trial Justices.